Case: 1:19-cv-00398-MWM-SKB Doc #: 35 Filed: 02/06/20 Page: 1 of 7 PAGEID #: 430




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

ANDREA GOLDBLUM,                                :

          Plaintiff,                            :       CASE NO. 1:19-CV-00398

v.                                              :       JUDGE MCFARLAND

UNIVERSITY OF CINCINNATI,                       :       MAGISTRATE JUDGE BOWMAN

          Defendant.                            :

                             DEFENDANT’S REPLY IN SUPPORT
                         OF ITS MOTION FOR PROTECTIVE ORDER

          Defendant University of Cincinnati (“UC”) respectfully submits this reply in support of its

Motion for Protective Order preventing Plaintiff from deposing UC’s President, Dr. Neville Pinto.

Plaintiff’s disproportionate and mostly irrelevant response further solidifies UC’s concerns that

Plaintiff is abusing litigation tools to harass UC. 1

     I.      Plaintiff has not made a particularized showing to justify deposing Dr. Pinto.

          Plaintiff bears the burden of persuading this Court that she can depose Dr. Pinto with what

would be her eleventh deposition and over the limit set forth in Civil Rule 30. 2 See Fed. R. Civ.

P. 30(a)(2)(A)(i); see also Moore v. Abbott Labs., No. 2:05- CV-1065, 2009 U.S. Dist. LEXIS

55999, 2009 WL 73876, at *1 (S.D. Ohio Jan. 8, 2009). Wading through Plaintiff’s 31-page

response, UC finds just three pages explaining why Plaintiff believes Dr. Pinto has relevant



1
  UC objects to Plaintiff’s mischaracterization of the facts and false accusations relating to UC’s
motives. However, UC will not engage in Plaintiff’s inappropriate tactics and will only reply to
the arguments made relating to UC’s Motion for Protective Order.
2
  In an attempt to sidestep her burden and rewrite history, Plaintiff claims Dr. Pinto’s deposition
would be the tenth deposition. (Doc. 34, PageID # 271 at fn. 19). The Court was a party to the
January 30, 2020 discovery conference call and is well aware of the actual decision regarding
Morgan Shaw’s deposition being designated as Plaintiff’s tenth.
                                                    1
Case: 1:19-cv-00398-MWM-SKB Doc #: 35 Filed: 02/06/20 Page: 2 of 7 PAGEID #: 431




information justifying his deposition. (Doc. 34, PageID# 274-277). Plaintiff’s explanation falls

short of meeting her burden.

       Plaintiff relies on the same deposition testimony of Dr. Bleuzette Marshall that UC

referenced in its Motion. While Plaintiff attempts to mischaracterize Dr. Marshall’s testimony, a

plain reading of the testimony reveals Dr. Marshall had no substantive conversations with Dr. Pinto

regarding Plaintiff’s letter and there were no deliberations with Dr. Pinto regarding Plaintiff’s

employment. (See Doc. 33, PageID # 244). Moreover, Dr. Marshall was the sole decision-maker.

(Id.) In other words, Dr. Pinto does not have relevant information beyond what has already been

obtained from other witnesses.

       As this Court has noted, “the question is not whether the deposition[] would lead to the

production of relevant evidence,” but “whether [Plaintiff] has demonstrated good cause for

exceeding the presumptive limit of 10 depositions…through a showing of particularized need.”

Moore, 2009 WL 73876 at *4. Plaintiff cannot simply rest on a claim that Dr. Pinto might know

something about the case. Id. But that is all Plaintiff has done. Beyond that, Plaintiff only

speculates that Dr. Pinto has something more to offer. (Doc. 34, PageID # 276-277). It is self-

evident that speculation and possibility do not amount to a particularized showing. See Moore,

2009 WL 73876 at *2 (“This showing cannot be based upon general assertions.”). Consequently,

UC is entitled to a protective order preventing Dr. Pinto’s deposition.

       Plaintiff spends the remainder of her opposition arguing that broad discovery is permitted

in civil rights cases, and Dr. Pinto is not a high-ranking government official entitled to protection,

while trying to persuade the Court, yet again, that this case is about a supposed cover-up of UC’s




                                                  2
Case: 1:19-cv-00398-MWM-SKB Doc #: 35 Filed: 02/06/20 Page: 3 of 7 PAGEID #: 432




student admissions process and the admission of a student. 3 Even if she is correct on any of those

points, which she is not, it does not change the fact that Plaintiff fails to make a particularized

showing that would allow her to take Dr. Pinto’s deposition.

    II.      Discovery must be proportional to the needs of the case.

          Regarding Plaintiff’s claim that broad discovery is permitted, each of the cases she cites

pre-dates the 2015 amendments to the Civil Rules. (Doc. 34, PageID# 264-265). Amended Rule

26(b) brings an end to the days of nearly unlimited discovery and “encourage[s] judges to be more

aggressive in identifying and discouraging discovery overuse.” Fed.R.Civ.P. 26, Advisory

Committee Notes to the 2015 Amendment. “The court’s responsibility, using all the information

provided by the parties, is to consider these and all the other factors in reaching a case-specific

determination of the appropriate scope of discovery.” Fed.R.Civ.P. 26, Advisory Committee

Notes to the 2015 Amendment.

          Here, there is simply no basis to support making Dr. Pinto sit for a deposition regarding an

issue in which he had limited involvement and was not a decision-maker. See Fed.R.Civ.P.

26(b)(2)(C)(i) (requiring Court to limit proposed discovery that is “unreasonably cumulative or

duplicative or can be obtained from some other source that is more convenient, less burdensome

or less expensive”). Plaintiff has had ample opportunity to obtain information by discovery in this




3
  UC has serious concerns that Plaintiff has violated the parties’ Stipulated Protective Order by
including documents in her publicly-filed opposition that were marked as Confidential-Subject to
Protective Order, although conveniently those designations are cropped from what Plaintiff
included in her opposition. Additionally, Plaintiff filed as exhibits the deposition transcripts of
Caroline Miller, Andrea Goldblum, Hanna Awadalla, and Bleuzette Marshall. The filing of these
depositions, which have not been reviewed and signed, is in contradiction to the parties’ Stipulated
Protective Order because UC has not had an opportunity to review and designate sections as
confidential. Therefore, the exhibits should be stricken from the record at this time. UC reserves
the right to seek the Court’s intervention on this matter.
                                                   3
Case: 1:19-cv-00398-MWM-SKB Doc #: 35 Filed: 02/06/20 Page: 4 of 7 PAGEID #: 433




run of the mill employment case through written discovery and ten other depositions. See

Fed.R.Civ.P. 26(b)(2)(C)(ii).

           In addition, Dr. Pinto’s deposition would amount to “discovery overuse.” See, e.g.,

Harrison v. Oakland, County of, Case No. 05-CV-73079, 2006 U.S. Dist. LEXIS 77932, *5 (E.D.

Mich. Oct. 26, 2006) (denying request to take more than ten depositions because request “appears

to be the result of Plaintiffs’ failure to efficiently utilize the appropriate discovery tools and

prioritize their discovery efforts to date.”).

    III.      The Sixth Circuit has not rejected the extraordinary circumstances standard.

           Contrary to Plaintiff’s arguments, this Court has found it appropriate to invoke the high-

ranking official or apex doctrine. See Duncan v. Husted, Case No. 2:13-cv-1157, 2015 U.S. Dist.

LEXIS 17980, 2015 WL 631103, *8 (S.D. Ohio Feb. 12, 2015) (“apex” doctrine applies to high

ranking government officials where there is “some evidence that a particular deposition would be

unduly burdensome or harassing”). As have other courts in the Sixth Circuit. See, e.g., EMW

Women’s Surgical Center, et al. v. Glisson, et al., 2017 WL 3749889, at *2 (W.D. Ky. Aug. 30,

2017).

           The extraordinary circumstances standard places the burden on the party seeking the

deposition to show the official has first-hand knowledge related to the claim being litigation that

cannot be obtained elsewhere. Glisson, 2017 WL 3749889, *2. The standard does not require UC

to provide an affidavit from Dr. Pinto or provide evidence of his busy schedule. 4 Such a

requirement would be counterproductive to the purpose behind the rule. Plaintiff simply has not




4
  Despite Plaintiff’s “academic research,” Dr. Pinto’s duties span far beyond fundraising. In any
event, if that were the case, Plaintiff’s research cuts against her argument that Dr. Pinto would
involve himself in the details of the termination of an employee who does not report to him.
                                                   4
Case: 1:19-cv-00398-MWM-SKB Doc #: 35 Filed: 02/06/20 Page: 5 of 7 PAGEID #: 434




demonstrated that Dr. Pinto has first-hand knowledge relating to the issue at hand that she has not

already obtained through other sources.

   IV.      UC is entitled to a protective order under Civil Rule 26(c).

         Even if the Court does not apply the limitations of Civil Rule 30, the proportionality

requirements of Rule 26, or the high-ranking official doctrine, the Court should still grant the

University’s Motion for Protective Order under Civil Rule 26(c). Civil Rule 26(c) permits courts

to issue a protective order, if justice requires and to protect individuals from “annoyance,

embarrassment, oppression, or undue burden or expense.” Fed.R.Civ.P. 26(c)(1).

         As evidence that Dr. Pinto’s deposition would meet the aforementioned criteria, UC

referenced evidence in the record, including documents readily available on the docket in this case.

(Doc. 28; Doc. 30). The procedural history behind Plaintiff’s misuse of discovery to date, and

related noticing of Dr. Pinto’s deposition for December 27, 2019, is also already before this Court.

(See December 10, 2019 and January 29, 2020 in camera discovery conference letters). Plaintiff

cannot seriously resist UC’s claim that she has used, or misused as UC views the evidence,

discovery to explore matters of UC’s student admissions process and to delve into students’

education records. Her current opposition reveals as much. (Doc. 34, PageID # 254-263). All

these factors support the conclusion that Dr. Pinto’s deposition is meant to harass and annoy.

   V.       No adverse inference is warranted.

         No adverse inference is warranted against UC based on the missing witness rule, which

has no application here. As already explained at length, there is no indication that Dr. Pinto is

capable of providing testimony that would “elucidate the transaction.” In re Cincom iOutsource,

Inc., 398 B.R. 236, 239 (S.D. Ohio 2008). Plaintiff does not set forth what testimony she believes

Dr. Pinto would provide that would “elucidate the transaction.” Plaintiff merely speculates that



                                                 5
Case: 1:19-cv-00398-MWM-SKB Doc #: 35 Filed: 02/06/20 Page: 6 of 7 PAGEID #: 435




Dr. Pinto must know something bad, otherwise UC would voluntarily produce him.                   The

application of the missing witness rule is unwarranted where the proponent presents only

unsupported assertions of what the missing person would have said. See In re Cincom iOutsource,

Inc., at 239.

          While Plaintiff’s speculation is unfounded, UC has no obligation to endure costs and

harassment just to prove Plaintiff’s irrelevant theories wrong. It is not UC’s burden to produce

Dr. Pinto for a deposition. It is Plaintiff’s burden to prove she is entitled to take more than 10

depositions. To do so, she must make a particularized showing in order to depose Dr. Pinto. She

has made no such showing. The Court should deny Plaintiff’s request for an adverse inference.

    VI.      Plaintiff is not entitled to costs or fees.

          Plaintiff’s request for costs and fees under Rule 37 is not well-founded. In any event, she

cites to no specific subsection of the Rule, case law, or facts that would justify imposing costs or

fees.

    VII.     Conclusion.
          For the foregoing reasons, and those set forth in its Motion for Protective Order (Doc. 33),

Defendant University of Cincinnati respectfully requests that the Court grant its motion for

protective order precluding Plaintiff from deposing Dr. Pinto.




                                                    6
Case: 1:19-cv-00398-MWM-SKB Doc #: 35 Filed: 02/06/20 Page: 7 of 7 PAGEID #: 436




                                                     Respectfully submitted,

                                                     DAVE YOST (0056290)
                                                     Ohio Attorney General

                                                     /s/ Reid T. Caryer

                                                     REID T. CARYER (0079825)
                                                     Trial Counsel
                                                     Education Section
                                                     30 East Broad Street, 16th Floor
                                                     Columbus, Ohio 43215
                                                     (614) 644-7250 - Telephone
                                                     (614) 644-7634 - Facsimile
                                                     reid.caryer@ohioattorneygeneral.gov

                                                     MARISSA J. PALUMBO (0089283)
                                                     Employment Law Section
                                                     30 East Broad Street, 23rd Floor
                                                     Columbus, Ohio 43215
                                                     (614) 644-7257 - Telephone
                                                     (614) 752-4677 - Facsimile
                                                     elsreview@ohioattorneygeneral.gov

                                                     Counsel for Defendant


                                 CERTIFICATE OF SERVICE

       This will certify that the foregoing Defendant’s Reply in Support of Its Motion for Protective
Order was filed electronically on February 6, 2020. Parties may access this filing through the
Court’s system.


                                                  /s/ Reid T. Caryer
                                                 ________________________________
                                                 REID T. CARYER (0079825)




                                                7
